Exhibit 10.2
GUARANTY AGREEMENT
Dated as of December 31, 2010
among
RUSH ENTERPRISES, INC.
and
Each Other Guarantor
From Time to Time Party Hereto
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I GUARANTY
    1  
 
       
Section 1.1 Guaranty
    1  
Section 1.2 Limitation of Guaranty
    1  
Section 1.3 Contribution
    2  
Section 1.4 Authorization; Other Agreements
    2  
Section 1.5 Guaranty Absolute and Unconditional
    3  
Section 1.6 Waivers
    3  
Section 1.7 Reliance
    4  
 
       
ARTICLE II MISCELLANEOUS
    4  
 
       
Section 2.1 Representations and Warranties; Covenants
    4  
Section 2.2 Reinstatement
    4  
Section 2.3 Release of Guaranty
    4  
Section 2.4 Independent Obligations
    5  
Section 2.5 No Waiver by Course of Conduct
    5  
Section 2.6 Amendments in Writing
    5  
Section 2.7 Additional Guarantors
    5  
Section 2.8 Notices
    5  
Section 2.9 Successors and Assigns
    5  
Section 2.10 Counterparts
    5  
Section 2.11 Interpretation
    6  
Section 2.12 Severability
    6  
Section 2.13 Governing Law
    6  
Section 2.14 Waiver of Jury Trial
    6  

ANNEX

     
Annex 1
  Form of Joinder Agreement

 

i



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT (this “Agreement”), dated as of December 31, 2010, by RUSH
ENTERPRISES, INC. (“Holdings”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 2.7
(together with Holdings, the “Guarantors”), in favor of General Electric Capital
Corporation (“GE Capital”), as administrative agent and collateral agent (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of December 31, 2010 (as the
same may be modified from time to time, the “Credit Agreement”; capitalized
terms used herein without definition are used as defined in the Credit
Agreement) among the Borrowers party thereto, Holdings, the Lenders from time to
time party thereto and GE Capital, as administrative agent and collateral agent
for the Lenders, the Lenders have severally agreed to make extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;
WHEREAS, each Guarantor has agreed to guaranty the Obligations (as defined in
the Credit Agreement) of the Borrowers;
WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent as
follows:
ARTICLE I
GUARANTY
Section 1.1 Guaranty. To induce the Lenders to make the Loans, each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrowers whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.
Section 1.2 Limitation of Guaranty. Any term or provision of this Agreement or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor that is a Subsidiary of Holdings (any “Subsidiary
Guarantor”) shall be liable hereunder shall not exceed the maximum amount for
which such Subsidiary Guarantor can be liable without rendering this Agreement
or any other Loan Document, as it relates to such Subsidiary Guarantor, subject
to avoidance under applicable Requirements of Law relating to fraudulent
conveyance or fraudulent transfer (including the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11, United
States Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Agreement for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 1.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 1.3 Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Loans and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrowers and Holdings) in the same proportion as
such Subsidiary Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Subsidiary Guarantors on
such date, then such Guarantor shall be reimbursed by such other Subsidiary
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Subsidiary Guarantors on such date.
Section 1.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
(d) (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and
(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

 

2



--------------------------------------------------------------------------------



 



Section 1.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Agreement are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Agreement, in each case except as
otherwise agreed in writing by the Administrative Agent):
(a) the invalidity or unenforceability of any obligation of any Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of the Guaranteed Obligations or any part of
them, or the lack of perfection or continuing perfection or failure of priority
of any security for the Guaranteed Obligations or any part of them;
(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
any of the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;
(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;
(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or interest thereon) in or as a result of any such proceeding;
(e) any foreclosure, whether or not through judicial sale, and any other Sale of
Collateral or any election following the occurrence of an Event of Default by
any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or
(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of any Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries, in each case other than
the payment in full of the Guaranteed Obligations.
Section 1.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable and (d) any other
notice in respect of the Guaranteed Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any other Guarantor. Each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against any Borrower or
any other Guarantor by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defense, setoff or counterclaim it may have
against any other Loan Party or set off any of its obligations to such other
Loan Party against obligations of such Loan Party to such Guarantor. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance.

 

3



--------------------------------------------------------------------------------



 



Section 1.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrowers, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.
ARTICLE II
MISCELLANEOUS
Section 2.1 Representations and Warranties; Covenants. To induce the Lenders and
the Administrative Agent to enter into the Loan Documents, each Guarantor hereby
agrees to each of the following with the Administrative Agent, the Lenders and
the other Secured Parties, as long as any Obligation or Commitment remains
outstanding and, in each case, unless the Required Lenders otherwise consent in
writing:
(a) the representations and warranties as to such Guarantor made by the
Borrowers in Article 4 (Representations and Warranties) of the Credit Agreement
are true and correct; and
(b) such Guarantor shall comply with all covenants and other provisions
applicable to it under the Credit Agreement, including Sections 2.17 (Taxes),
11.3 (Costs and Expenses) and 11.4 (Indemnities) of the Credit Agreement, and
agrees to the same submission to jurisdiction as that agreed to by the Borrowers
in the Credit Agreement.
Section 2.2 Reinstatement. Each Guarantor agrees that, if any payment made by
any Loan Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, then,
if, prior to any of the foregoing, any provision of this Agreement (including
the guaranty of such Guarantor hereunder) shall have been terminated, cancelled
or surrendered, such provision, and any Lien or other Collateral securing such
Guarantor’s liability hereunder that may have been released or terminated by
virtue of such termination, cancellation or surrender, shall be reinstated in
full force and effect and such prior termination, cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Guarantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.
Section 2.3 Release of Guaranty. At the time provided in Section 10.10(a) of the
Credit Agreement and at the request of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Securities of
such Guarantor shall be Sold to any Person that is not an Affiliate of Holdings,
the Borrower and the Subsidiaries of the Borrower in a transaction permitted by
the Loan Documents.

 

4



--------------------------------------------------------------------------------



 



Section 2.4 Independent Obligations. The obligations of each Guarantor hereunder
are independent of and separate from the Guaranteed Obligations. If any
Guaranteed Obligation is not paid when due, or upon any Event of Default, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of any Secured Obligation or Guaranteed Obligation then due, without
first proceeding against any other Guarantor or any other Loan Party and without
first joining any other Guarantor or any other Loan Party in any proceeding.
Section 2.5 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 2.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.
Section 2.6 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement.
Section 2.7 Additional Guarantors. If, at the option of the Borrower
Representative, the Borrower Representative shall cause any Subsidiary that is
not a Guarantor to become a Guarantor hereunder, such Subsidiary shall execute
and deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 1 and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Guarantor party hereto on the
Closing Date.
Section 2.8 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 11.11 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Guarantor shall be addressed
to the Borrower Representative’s notice address set forth in such Section 11.11.
Section 2.9 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.
Section 2.10 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

5



--------------------------------------------------------------------------------



 



Section 2.11 Interpretation. Section 1.4 (Interpretation) of the Credit
Agreement is applicable to this Agreement as and to the extent set forth
therein. The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. The terms “herein,”
“hereof” and similar terms refer to this Agreement as a whole and not to any
particular Article, Section or clause in this Agreement. References herein to an
Annex, Article, Section or clause refer to the appropriate Annex to, or Article,
Section or clause of this Agreement.
Section 2.12 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.
Section 2.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
Section 2.14 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any loan document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into this agreement by the mutual
waivers and certifications in this Section 2.14.
[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

            RUSH ENTERPRISES, INC.
as Guarantor
      By:   /s/ W.M. “Rusty” Rush         Name:   W.M. “Rusty” Rush       
Title:   CEO & President   

ACCEPTED AND AGREED
as of the date first above written:
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent

         
By:
  /s/ C. Daniel Clark
 
Name: C. Daniel Clark    
 
  Title:   Vice President    

[SIGNATURE PAGE TO GUARANTY AGREEMENT FOR RUSH ENTERPRISES, INC.’S CREDIT
AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of _____, 20_____, is delivered pursuant to
Section 2.7 of the Guaranty, dated as of December 31, 2010, by Rush Enterprises,
Inc. (“Holdings”) and the Affiliates of Holdings from time to time party thereto
as Guarantors in favor of General Electric Capital Corporation, as
administrative agent and collateral agent for the Secured Parties referred to
therein (the “Guaranty”). Capitalized terms used herein without definition are
used as defined in the Guaranty.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 2.7 of the Guaranty, hereby becomes a party to the Guaranty as a
Guarantor thereunder with the same force and effect as if originally named as a
Guarantor therein and, without limiting the generality of the foregoing,
expressly assumes all obligations and liabilities of a Guarantor thereunder and
hereby agrees to be bound as a Guarantor for purposes thereof.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 2.1(a) of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [ADDITIONAL GUARANTOR]
      By:           Name:           Title:        

 

A1-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
as of the date first above written:
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent

         
By:
   
 
Name:    
 
  Title:    

 

A1-2